Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 1 of 26

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-A

~ Docket in case # 1 CHICR 225 CNSR)
As: Wohsn foe cmsiderahein and
Date: 4/22/2019 Su pre SSN

FROM: 78867054

TO:

SUBJECT: Affidavit

DATE: 04/15/2019 01:03:13 PM

United States District Court
Southern District of New York

 

 

 

 

United States of America
Vv.
Chukwuemeka Okparaeke 17 Cr. 225 (NSR)
X
TO THE HONORABLE JUDGE OF SAID COURT
PLEASE TAKE NOTICE that, upon the accompanying Affirmation of Chukwuemeka Okparaeke, duly sworn on April 15th of
2019, the exhibits annexed thereto, and the Memorandum of Law submitted herewith, defendant CHUKWUEMEKA
OKPARAEKE will move this Court to reconsider its ruling of the GPS warrant, move for a Franks Hearing, and suppress any

and all evidence found during an illegal search of Okparaeke's car.

Chukwuemeka Okparaeke, an inmate duly authorized to defend myself Pro Se, certifies the following under the penalties of
perjury pursuant to 28 U.S.C. Section 1746.

1.1 am defending myself Pro Se and am fully familiar with the facts and circumstances herein.

2. | respectfully submit this Affirmation in support of my motions for: (I) Reconsideration of the order denying suppression
obtained by GPS tracking a mobile phone with the number 908-596-0661; (II) Suppressing any and all evidence obtained by
searching Mr. Okparaeke's automobile on February 1 2017;

3. | have standing to challenge the search of a 2009 Honda Accord with the license place HAV 7230 because | own it and the
car is registered to me.

4. | have standing to challenge the GPS tracking of the 908-596-0661 phone because | own it.

5. | have included in this submission material necessary for the motions: Sprint GPS Warrant and Affidavit, Sprint Subpoena
Return, and the Chainalaysis Report.

6. On February 1st 2017, | saw Brad Ruggeiri and other law enforcement officers search my car and remove various items from
it. One of these items was my Samsung Galaxy S5.

7. | ceased using Coinbase in 2016.

| swear the aforementioned under oath.

Chukwuemeka Okparaeke
Dated April 15th 2019
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 2 of 26

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-A

FROM: 78867054

TO:

SUBJECT: Motion For Reconsideration
DATE: 04/11/2019 05:33:24 PM

|. The Court must reconsider its ruling for the GPS warrant

Defendant Chukwuemeka Okparaeke (“Okparaeke") urges the Court to reconsider the Order and Opinion of Nelson S. Roman,
United States District Judge. (Order and Opinion. ("Order and Opinion")16-18, ECF No. 56). "A motion for reconsideration
should be granted only when the [party] identifies an intervening change of controlling law, the availability of new evidence, or
the need to correct a clear error or prevent manifest injustice."(citation and internal quotations marks omitted); Shrader v. (SX
Transp., INC.,) 70 F.3d 255, 257 (2d Cir. 1995).

In the Order and Opinion, the Court determined the warrant affidavit utilized by M.A. Nikolas to ascertain Okparaeke's location
on March 7th 2017 was "valid" because there was "sufficient probable cause to believe that Defendant was involved in the
distribution of narcotics". This is a clear error in law. The Supreme Court has long distinguished between arrest warrants and
search warrants. See Steagald v. United States, 451 U.S. 204, 212-13 (1981). An arrest warrant rests on probable cause to
believe that the suspect committed an offense; it thus primarily serves to protect an individual's liberty interest against an
unreasonable seizure of his person. Id. at 213. A search warrant, by contrast, is grounded in a fair probability that a search or
seizure will yield evidence of criminal activity. "The critical element in a reasonable search is not that the owner of the property
is suspected of crime but that there is reasonable cause to believe that the specific "things" to be searched for and seized are
located on the property to which entry is sought.” Zurcher v. Stanford Daily, 436 U.S. 547 (1978). The Court, when making its
decision, erred immensely by ruling that a search warrant was valid because of a fair probability that someone is engaged in
crime and essentially passed no judgment on whether or not the search was supported by probable cause. In this very Court's
previous ruling that dealt with phone tracking, this Court ruled that there was probable cause to track a phone when, “the JG
Serrano Affidavit demonstrated that J. Goode uses his cellphone to facilitate his drug business, sells narcotics at various
locations within Haverstraw, New York, including Railroad Avenue, Highway Avenue, Route 9W, and a Mobil gas station, was
wary about his surroundings and conducted all of the identified buys outside." United States v. Goode, 2018 U.S. Dist LEXIS
(Nelson S. Roman, 2018). Thus, this Court understands that for there to have been probable cause to track the 908-596-0661
phone on the warrant there had to have been facts and circumstances presented to the issuing judicial officer that tracking that
specific phone would reveal evidence of crime. See United States v. Gibbs, 547 Fed. Appx. 174, 179, (4th Cir 2013) (the place
to be searched was a cell phone, and the item to be seized was the location information emitted from that cell phone). The
affidavit submitted by Nikolas completely and utterly failed to establish a nexus between the phone to be tracked and the
distribution of narcotics. It also completely and utterly failed to establish any reason for believing Mr. Okparaeke owned,
possessed or was associated with the phone. (GPS Warrant, Aff. in Supp. of a Search Warrant("Nik. Aff.")2.).

Unfortunately, this was not the Court's only clear error of law. In the subsequent Order and Opinion issued by this Court (Order
and Opinion ("Order and Opinion")27-28, ECF No. 66), the Court wrote, "The Court notes that Defendant appears to raise a
new argument in this motion, namely that Detective Nikolas did not “provide facts to establish that there was any connection
between" the cell phone number provided to the Judge and the Defendant. The application for the search warrant, however
does included such facts. Detective Nikolas affirmed that the “person associated with the search warrant and target number,
Chukwuemeka Okparaeke, is a suspect in the above referenced crimes and is believed to be in possession of a cellular device
with the assigned number" provided." This is clearly erroneous because this was not the affidavit or warrant application but the
application for sealing which was signed subsequent to the issuance of the search warrant, and, thus, could not have influenced
the issuing judicial officer's probable cause determination. The Second Circuit and Supreme Court have been clear in stating
that it is the warrant affidavit that establishes probable cause and that any challenges to a search warrant should be based on
the information contained within the four corners of an affidavit given under oath. See United States v. Falso, 544 F.3d 410, 110
-11 ("All data necessary to show probable cause for the issuance of a search warrant must be contained within the four corners
of a written affidavit given under oath...An individual's Fourth Amendment right cannot be vitiated based on Fallacious
inferences drawn from facts not supported by the affidavit." See also Illinois v. Gates, 462 U.S. 210, 238 ("probable cause
assessments are to be made from “all the circumstances set forth in the affidavit.") The Court's position is without question
troubling because it is without a scintilla of support in the expansive case law of the Second Circuit or Supreme Court.

Other Federal Courts have suppressed evidence gathered pursuant to warrants because the affidavits were deficient. In United
States v. Moore, 2015 WL 8779926 (D. Minn. 2015), the Court suppressed the fruits of a phone tracking warrant because the
affidavit, "provides nothing but conclusory statements regarding the relationship among the 952 phone, Hood, and the narcotics
trafficking, it fails to "create a fair probability" that tracking the 952 Phone will lead to evidence of narcotics trafficking by Hood...
Moreover the lack of evidence - and the affidavit's deficiency- is obvious. Accordingly, Deputy William's belief in the existence of
probable cause based on the affidavit was “entirely unreasonable" and the Leon Good Faith Exception doesn't apply." Id. The
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 3 of 26

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-A

search warrant submitted by Nikolas is actually weaker than the one submitted by the Affiant in Moore because it does not
detail basic information about the phone number to be tracked and detail any connection between this phone number and drug
distribution. The affidavit submitted by Nikolas is a carbon copy of the affidavit pilloried by the Tenth Circuit Court of Appeals in
United States v. Gonzales, 399 F.3d 1225 (10 Cir. 2005). In Gonzales, the Court ruled that an affidavit submitted by a police
officer lacked in indicia of probable cause because it failed to connect the thing to be searched to criminal activity or the
suspect. "For good faith to exist, there must be some factual basis connecting the place to be searched to the defendant or
suspected criminal activity. When this connection is wholly absent, the affidavit and resulting warrant are so "so lacking in
indicia of probable cause as to render the official belief in its existence entirely unreasonable... Exclusion is appropriate in such
circumstances because "reasonably well-trained officers", exercising their own professional judgment, will be able to recognize
the deficiency.” Id at 1231.

The Court also erred immensely when it ruled that the affidavit established a fair probability that Okparaeke was engaged in the
distribution of drugs. The affidavit is a conclusory amalgamation of words that fail to establish any probability that Okparaeke
had ever sold drugs to anyone. The Court, when making its ruling put great weight into Nikolas's conclusory claim that
Okparaeke maintained an account to purchase stamps. Nikolas just alleged that Okparaeke bought stamps without detailing
how he knew Okparaeke purchased stamps. “Considering the remark's entirely conclusory nature, there is no likelihood that the
magistrate judge relied on to find probable cause." United States v. Raymonda, 780 F.3d 105, 119 (2d Cir. 2014). See also,
Gates, 462 U.S. at 239 (holding that "a wholly conclusory statement...failed" to "provide the magistrate judge with a substantial
basis for determining the existence of probable cause.")

In conclusion, the Court's rulings in regards to the GPS warrant are clearly erroneous and have prejudiced Okparaeke
immensely and should be reconsidered. Okparaeke's Fourth Amendment rights were clearly violated and any and all evidence
that derived from the execution of the GPS warrant should be suppressed. The Court's ruling that a search warrant establishes
probable cause when it establishes a fair probability that someone is engaged in crime appears to have been made to deprive
Okparaeke of his Fourth Amendment rights and to prevent the action of the exclusionary rule. Just because the Government
has alleged Okparaeke was involved in narcotics does not vitiate his right to be free from frivolous seizure. See Bell v.
Maryland, 378 U.S. 226, 328 (1964)("The worst citizen no less than the best is entitled to equal protection of the laws of his
State and of the Nation.").

 
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 4 of 26

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-A

FROM: 78867054

TO:

SUBJECT: Nikolas's claim about
DATE: 04/15/2019 09:47:04 AM

Il. Okparaeke should be granted a hearing pursuant to Franks v. Delaware because Nikolas showed gross negligence when
drafting the GPS affidavit

While Okparaeke has argued that the search warrant utilized to GPS track Okparaeke's phone was so lacking in probable

cause that a police officer could not have relied upon it, Okparaeke would also like to argue for a Franks hearing because
Nikolas showed an immense disregard for the truth when drafting the affidavit and was grossly negligent. "Ordinarily, a search
carried out pursuant to a warrant is presumed valid. However, in certain circumstances, Franks permits a defendant to
challenge the truthfulness of factual statements made in the affidavit, and thereby undermine the validity of the warrant and the
resulting search and seizure." United States v. Mandell, 752 F.3d 544, 551-52 (2d Cir. 2014). "[T]o suppress evidence obtained
pursuant to an affidavit containing erroneous information, the defendant must show that: (1) the claimed inaccuracies or
omissions are the result of the affiant's deliberate falsehood or reckless disregard for the truth; and (2) the alleged falsehoods or
omissions were necessary to the [issuing] judge's probable cause [or necessity] finding." United States v. Rajaratnam, 719 F.3d
139, 146 (2d Cir. 2013).

A. Nikolas made various claims that were made with a reckless disregard for the truth

Nikolas' claim that he made contact with Okparaeke via the internet was an out and out lie. At no point in time did he email,
skype, sms, snap etc. Okparaeke via the internet. (See included affidavit.)

Nikolas's claim that, "Through a virtual currency account maintained by the suspect, Your Affiant learned that the suspect is
engaged in the movement of funds in and out of the online marketplace where he is operating the business of distributing
drugs." was not only vague and conclusory statement that could not have given a judicial officer a substantial basis for finding
probable cause, it was also a statement made with a reckless disregard. for the truth.

In February 2017, M.A. Nikolas subpoenaed Coinbase, a cryptocurrency exchange that allows its customers to buy and sell
cryptocurrencies, for an account owned by Emeka Okparaeke. Okparaeke had ceased using Coinbase the previous year. Upon
receiving the return of the subpoena, Nikolas sent the details of one of the Bitcoin addresses that had either sent or received
Bitcons from Okparaeke's Coinbase account to Chainanalysis, a firm that specializes in finding the source for Bitcoins. This
particular Bitcoin address (the defense only received two documents from Chainanalysis and these documents do not say what
the actual Bitcoin address) was shown to have last interacted with Coinbase on August 4 2016. Nikolas's claim that Okparaeke
was engaged in moving "virtual currency" was clearly a lie meant to deceive the Judicial officer issuing the warrant because
there was no evidence that Okparaeke controlled this particular Bitcoin address. Bitcoin addresses are maintained by Bitcoin
wallets, usually open-source software, that create strings of digits. To have access to Bitcoin addresses bitcoins a user must
have access to a particular wallet. Nikolas had not a scintilla of evidence that Okparaeke controlled the Bitcoin address nor did
Chainanalysis provide him with any information that could have lead him to this belief. There is no question that Nikolas knew
that Okparaeke receiving or sending, as late as 6 months prior, Bitcoins from an account that itself received Bitcoins from
Alphabay was not indicative of Okparaeke being engaged in moving virtual currency from Alphabay. Also, it has to be stated
that at the time Okparaeke ceased using Coinbase months before Nikolas issued them a subpoena and could not have been
actively utilizing Coinbase to move Bitcoins into and from Alphabay.

"Your Affiant confirmed the suspect lives and works in the geographical area from where the packages originated." was also
made to mislead the judicial officer. At the time that Nikolas had applied for the search warrant, Nikolas had made 6 orders from
Fentmaster. These packages came from various towns in New Jersey and New York. At the time, Okparaeke had resided in
Walkill, New York, which is 10 miles to 80 miles away from 5 of the 6 towns that packages were mailed from. Nikolas could not
have conceivably believed that this statement, that Okparaeke lived in the same "Geographical Area" as the packages
origination was made in good faith. There is no contingous geographical area that encompasses these towns unless Nikolas
meant the phrase geographical area in the most general sense (for example, The East Coat, The Eastern Sea Board, New
England, The Tri-state Area, The Midwest, The Pacific Northwest, The Great Lakes Region, The Mississippi Region, The South
etc..). This statement was made with an intent to mislead the judicial officer and surely did so.

B. Nikolas omitted material information

Nikolas omitted material information from the affidavit, principally that a subpoena return clearly showed that Okparaeke was
not the owner of the 908-596-0661 phone.

 
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 5 of 26

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-A

The affiant failed to disclose to the issuing judge that he had Subpoenaed the account information for the 908-596-0661 phone.
This showed that the phone was registered to Okoro Okparaeke. (See attached Sprint Subpoena). Had Nikolas alerted the
judge that the phone to be tracked was registered to someone who was not a suspect, Judge Azcarate would not have issued
the warrant. Nikolas would have had to present some evidence detailing some form of connection between this phone and the
suspect.

C. The statements were clearly material
In conclusion, the aforementioned statements were clearly material to the probable cause determination and the warrant would
have not been issued had Nikolas alerted the judicial officer that there was strong evidence that Okparaeke did not carry the

phone.

Therefore, Okparaeke should be granted a suppression hearing or the Court should suppress the evidence derived from the
GPS warrant without a hearing.
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 6 of 26

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-A

FROM: 78867054

TO:

SUBJECT: Search of Car
DATE: 04/18/2019 07:33:45 AM

III. Any and all evidence that derived from the illegal search of Okparaeke's car should be suppressed

On February 1st 2017, various law enforcement officers arrested Chukwuemeka Okparaeke after a controlled delivery. After
arresting Okparaeke, the searched his automobile and seized from it his Samsung Galaxy S5 phone. Subsequent to the
seizures of Okparaeke, he was taken to a local police station, interviewed and released. Prior to his release, police officers
placed his illegally seized phone on the table and asked him what the phone number was and what the make and model of the
phone was. Law enforcement officers than used this information, which clearly derived from the illegal search of his car to apply
for a search warrant of his phone. Okparaeke moves to suppress the illegal search of Okparaeke's phone because it derived
from an illegal search of his car and an illegal seizure of his phone.

A. There was not probable cause to search Okparaeke's car

At the time that law enforcement officers searched Okparaeke's car, law enforcement knew that a package addressed to
Okparaeke at the Middletown New York UPS store had been intercepted and field tested for an illegal substance. They also
knew that he called the day prior to inquire about the status and responded to a voicemail that inquired if he could come and
pick it up. They also knew that Okparaeke had just gone to the local USPS location to pick the package up. This falls far short
of establishing that there was probable cause to search Okparaeke's car. "[P]robable cause to search... exist[s] where the
known facts and circumstances are sufficient to warrant a man of reasonable prudence in the belief that contraband or evidence
of a crime will be found[]"Ornelas v. United States, 517 U.S. 690, 696 (1996).

There were clearly no facts and circumstances that would have allowed reasonable officers to believe that in Okparaeke's
vehicle there was evidence of a crime. They had no evidence Okparaeke had ever possessed contraband, distributed narcotics,
etc.. They had no information that evidence of narcotics or narcotics distribution would have been found in Okparaeke's car.

B. Fruit of the poisonous tree

Subsequent to the interview of Okparaeke, law enforcement officers executed a search warrant for Okparaeke's phone. This
phone warrant was the direct result of the illegal search of Okparaeke's car because the police would have been unable to
identify the phone had they not seized the phone, placed it on the table after Okparaeke's arrest, and asked Okparaeke to
describe it with particularity.

Therefore, the Court should suppress the search of the phone as fruit of the poisonous tree.

 
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 7 of 26

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-A

FROM: 78867054

TO:

SUBJECT: Exhibit: Chainanalysis report
DATE: 04/18/2019 08:42:41 AM

Exhibit: Chainanalysis report

 
 

Case 7:17-cr-00225-NSR_ Documer

 

qa mote mod mares ot tec nn 3¥

 

 

fe eins acest:
17-cr-00225-NSR Documen

Case 7

 

 

sS LDCS TALE TAN SIN

 

 

 

_pey
kegeydiy

   
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 10 of 26

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-A

FROM: 78867054

TO:

SUBJECT: Exhibit: Sprint Subpoena
DATE: 04/18/2019 08:41:41 AM

Exhibit: Sprint Subpoena

 
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 11 of 26

, Sprint senererercrgerertteeeete as
\ Donesha Robinson ; GOVERNMENT :
) Corporate Security, Subpoena Specialist Bee SORTS Ss

° . Mailstop KSOPHM0206 EXHIBIT.
6480 Sprint Parkway SASH ge Se
p i I Nn ya Overland Park, KS 66251
Phone: 913-315-1363 Fax; 816-600-3111

Email: donesha.robinson@sprint.com
Toll Free: 800-877-7330

2 . 4 : * . :
P A7Cr, 225 (KMK)

 

N

02/12/2017

Mike Nickolas

Fairfax County Police Department
6507 Columbia Pike

Annandale, VA 22003

Your Case Number: 908-596-0661
Sprint Case Number: 2017-031896

Dear Mike Nickolas,

Pursuant to the above-referenced case, | am enclosing the requested information for the specified time
period.

Please use the contact information listed above for any questions or further inquiries regarding this
request.

Sincerely,

Donesha Robinson

Subpoena Compliance

Sprint Corporate Security
donesha.robinson@sprint.com
913-315-1363

Enclosures

*Notice: If the records contained in the attached package are utilized in trial proceedings, and if you
require a records custodian for authentication, be advised Sprint does not have local representatives.
Sprint's Trial Team is located at our Corporate Headquarters in Overland Park, Kansas. You will need
to contact the Trial Team at CSTrialTfeam @Sprint.com or call our office at 800-877-7330. Our office
will require at least a two-week notice in addition to pre-paid travel arrangements by your office.

 

Sprint L-Site
Sprint has an interactive web tool for law enforcement known as L-Site. If you are unfamiliar with L-Site
and wish to obtain further information, please send an emailto: L-Site@Sprint.com.

 
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 12 of 26

Sprint Requested Information
Sprint Case #: 2017-031896
Reference Case #: 908-596-0661

Please be advised, Sprint does not retain PictureMail, Email or Text content.

Request Type: Subscription Info (Basic)

Date Range: 08/01/2016 12:00:00 AM to 02/09/2017 2:00:00 PM
Subject Number: 9085960661
Comments:

Billing Account Number (BAN): 143970550
Account Establish Date: 10/15/2010
Account Expiration (Cancel) Date: Active through Date Searched

Account Billing Address(es):
Effective: 10/15/2010
OKORO OKPARAEKE

8 MEHAR CT

JACKSON, NJ 08527

Effective: 10/15/2010
OKORO OKPAPRAEKE
8 MEHAR CT
JACKSON, NJ 08527

Account Contact Numbers:
Phone: 7328331556 Active Date: 2/7/2017

SubscriberlD: 14941546021

Personal Telephone Number

(PTN / MDN) Effective

9085960661 Status Date: 12/24/2014 11:16:03 AM Status; A

Media Access Control Identifier
(MAC_ID) Effective
NO DATA FOUND

Urban Fleet Mobile Identifier
(UFMI) Effective
NO DATA FOUND

Non iDEN Direct Connect / Push to Talk
(HPPTT) Effective
NO DATA FOUND

Internet Protocol Address
(IP) Effective
NO DATA FOUND

Network Access Identifier

(NAI) Effective
OKOROOKPAPRAEKEO3@SPRINTPCS.COM = 12/24/2014 11:16:03 AM Status: A

International Mobile Subscriber Identity(s) (IMS!)
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 13 of 26

310120050425588 Status Date: 7/22/2015 12:00:00 AM Status: A

Universal Integrated Circuit Card(s) (UICC)
NO DATA FOUND

Mobile Station Identification Number(s) (MSID)
00000732246 1437 42/24/2014 11:16:03 AM Status: A

Subscriber Identity Module(s) (SIM)
NO DATA FOUND

Electronic Serial Number (ESN/MSN)
25669151 4307555156 Effective: 7/22/2015 Expiration: Active through Date Searched

International Mobile Station Equipment Identity (IMEI)
NO DATA FOUND

4G Domestic Data Roaming _—_ Effective: 1/12/2015 Expiration: Active through Date Searched
America - Roaming Include Effective: 9/17/2014 Expiration: Active through Date Searched

Anytime Minutes Effective: 9/17/2014 Expiration: Active through Date Searched
Call Forwarding Effective: 9/17/2014 Expiration: Active through Date Searched
Caller ID Effective: 9/17/2014 Expiration: Active through Date Searched
Domestic Data Roaming Effective: 9/17/2014 Expiration: Active through Date Searched
Domestic LD Rate $0 Effective: 9/17/2014 Expiration: Active through Date Searched
Enhanced VoiceMait Effective: 9/17/2014 Expiration: Active through Date Searched

Long Distance While Roami Effective: 9/17/2014 Expiration: Active through Date Searched
LTE Provisioning Feature Effective: 9/17/2014 Expiration: Active through Date Searched
MMS Messaging Effective: 9/17/2014 Expiration: Active through Date Searched
Phone as Modem Effective: 9/17/2014 Expiration: Active through Date Searched
Required Provisioning Fea Effective: 9/17/2014 Expiration: Active through Date Searched
Shared 3G/4G/PAM Data KBs ___ Effective: 9/17/2014 Expiration: Active through Date Searched
SMS Text Messages Effective: 9/17/2014 Expiration: Active through Date Searched
Sprint 4G Data Services Effective: 9/17/2014 Expiration: Active through Date Searched
Sprint 4G LTE PAM Service Effective: 9/17/2014 Expiration: Active through Date Searched
Sprint 4G PAM Services Effective: 9/17/2014 Expiration: Active through Date Searched

Sprint Data Services Effective: 9/17/2014 Expiration: Active through Date Searched
Sprint eHRPD Data Effective: 9/17/2014 Expiration: Active through Date Searched
SprinteHRPD PAM Services — Effective: 9/17/2014 Expiration: Active through Date Searched
Sprint PAM Services Effective: 9/17/2014 Expiration: Active through Date Searched

$.015/MB OnNetOvg $.00001 = Effective: 9/17/2014 Expiration: Active through Date Searched

3 RO oo oo oo Oo oo oo ok ok ok oo oR RE a

Request Type: CDR w/Cell Site

Date Range: 08/01/2016 12:00:00 AM to 02/09/2017 2:00:00 PM
Subject Number: 9085960661
Comments:

A thorough search has been completed. Please see attached records found for the requested time
period.

9 9 oO OB Oo OK 9 OR oo oO Oo oi OR oo oO oo Oo oo oo oR oo ooo RR RK

 

 

 
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 14 of 26

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-A

FROM: 78867054

TO:

SUBJECT: Exhibit: Fairfax Count Sprint GPS Warrant
DATE: 04/18/2019 08:42:17 AM

Exhibit: Fairfax Count Sprint GPS warrant and affidavit
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 15 of 26

EXHIBIT “1°

EXHIBIT “1°

 
 

Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 16 of 26

€b1000 00

CAE RL AMA EERE LINE ERE EOLA LeU a REPO a AER REE TS hn fp paneer San eee we

 

 

 

SV/L0 OOML JO INO AOVd UALSVWD 6oe-Oa
goanr LVULSIOVA[ | rasta J “ . SALLGNVaLva |
: SCOUT EVS
LNVIZIV JO AYN
. SHnrestipy by: : —
my y W Aq WIOMS JIARpHTE payoeny

dU} Uf s]ustusyes ay} Uo paseq ‘pesordst Peyorees 8q P|NOYs.spiocer BJep UOYLoO] oUMI}-[eol oy] Jey} PUY Jeyy.My |

“BIUISILA ULqyIM Zurndutoo S{OUISI IO SafAJes UOHBaTUMMTUIOS oIMO.NSSTo soptAoid ery uoNeI0dr09
udrer10y 2 Aq passassod Ayaarjonysuos 10 Ayyenqoe ore pajsenbal sprosez ay] yeu} asneo a1qeqord ptmoy oaey pur [ ]

. qydnos
SE Byep UONeoO] SlU}~[eal ssoym Uosiad oy] OJ SistXa JWeIIEM ysaLIe Ue Jeu} Jo “payturutos esq sey Jo panrummos SUIaq ST
FEY} SUH & 0} JUBAAaI OIE SpIOOeL BYEp UOLEOO] suNT}-[eas et yey} asned s[qeqord punoy savy ‘paudisrapun om ‘T

t

“SoHooreN J s[npayog JO UoNNGmysicy ‘gy7Z-7' ST
*SMOTIO} Se Poquosap A]jeluRysqns esuajyo Ue 0} WOLeTOr UE Ponsst St INVAUY AA HOUVAS SIL,

 

 

 

 

  

“(skep 0 pasoxe 07100) shep Oc TO} Splodai esau} JO aIsojostp Surosuo spraozd oj pamnber ore nox
1990-96S-806 :
4 USA
JepiO seg xg poyouye seg
. “Sp10dai Blep UoTZo0] auUN}-[eel SuLMO[OJ at} asopostp pure Joy yorwes 0} perepio Aqoiley ale nox
VINISUIA 1O HLTVEANOWIAOD
*MOIAMAS ONILAAWOD ALOWAY YO FOLAUTS NOLLVOINNIADAOD OINOULOLTA JO WACLAOUd DAL
: "SYtureg TSz99 sesuesy Weg purypiero ‘Amy youds ogyo qupidg OL
wT LIDGSID “Wars '

ve IO "Wat's is "PomMdeXe S] INVA AA HOUVAS o1y Jaye
yino7y moins t hap

 

 

 

 

OU} O} petuinjal 3 SL HOUVHS pomooxe st
rr yw : Aymo5 xepreg Yl 01 p q TeYs INV AA, § poy mL,
VIVG NOLLVOOT WALL-TV a a} ray i, ER? MEU F rpp .
WoL INVIAV A AOWVIAS PERCE GUY
ne 3H asBaynduios SJOUleT Io SOLAIES SHOYOTUNUTMIOD sTMO D9] JO Joplaoid Sumoyjoy ary “p¢-9 L-T6LS
‘ay peny

euLyep se ‘aates Ajradord wyrmypt0y 01 WIBoMMOUrAIOD ay Jo suru ot} Wt papuewios Aqoxay ore To x
INVUUV A HOUVAS SMALL ONDIHAS WAOTLYO TAL OL

 

 

. [ANren) wee Oe. _
\. . . .
 

Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 17 of 26

rr1000 OD

 

 

WAN TIO ONILNOSKA

 

NON > YW
avd

 

Lifetfe . Tonga tinontg

 

Lintey Aye] or payne

 

 

UIOTIO ONILNOFKA
Wropiny yy

CaLNO:

   

ILL ONY SLYd 1

 

205] LU Fife

 

@Tavoriady aD WIGAN ATINISOVE

 

 

ssaaqayv

 

 

EGRAG

 

 

aIAYN

 

 

‘padres sem Yosied SuLmoToy oY],

 

 

 

Ais 7 ISOTAIOS JO PoIayy

SSMOT[OT se

S91AIes SuyNduros ejouIas Io sorates woneormnmnnos

OfUOTOa]9 Jo JaprAoid ay} “(E"0L-Z'61§
0} Juensind “Surares Aysedoid Aq panooxg

NOILOOIXD

 

 

 

acing ot very epee
Disa Ge ot ahh

tte eve La
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 18 of 26

$¢1000 OD

 

MINLIVNSIS rm . STLIL
veeeecesveseeeae DUOEYNDIS Fooeny geese
WIMPCED ays (7 Vi) WOLTO NifdAd

Sivd t j

cecssvssussneesssevessessesseeseee SE¥@ Ls scsesssgpeehorgrgyebeeepeoe qo

| Lia Cie Cie

. FONVNSSI JO AINNOD YO ALIO

MED IMD PF ING VEIN GEL 30 BAI 1

yoy suonovsuesy, ©
OTMOQOsTy ULIoyu) 943 Ur poayap
seinpssoid Arnoes/Surpy Jo asn Aq [ ]
Slitutsoey poyusuey Atjeoruoyoaya Aq [ ]
[leur peryyiss Aq [ ] wosied uy | LJ perearap Ado

ctonerodios uSrai0y e st Jspraoid
Ft sjoyduroo 10 ‘saoge ayy wey] yworayyIp JI Atuo ajayduro>

RINIVNOIS : STLIL

Graphs py" iy hf

Mewar ene resnoenenes eres

Dpiiras

 

 

 

 

Sfp FaaHM ALNNOD WO ALO

Besa
OY stonoesuery

STMoHAs[Y UMOyUy] St} UW pougep
sainpasoid ALmaas/Saryy Jo osn Aq [ ]
a[HOIsoe}y peyusney AyTeomoyosya Aq [ J
[rem poyies Aq [ ] wostodm Gef paroareq jeursup

 

 

SaITVNSIS EEIT

Beem eee eter ree ens wee cee eee nee teenecnaeee Pee cere mene eas ane nee ene ere vereeeaseeas

AINNOO YO ALD
PMOD POMC erect teeteseereteretateeeet nese eaeesensner teens tee

uo

 

sevsesttpteetstetiesucenes 0 SOY os cosessssecsseeesseeenee
. PEOYSSPLG WEYD OOTP
sennateesessseeseessenen ONY SD OTL
SAHO9}9q

SAWN
secattcseneassectsneesnerweobnece "SBIOSSIRT Ye YAT pe eae eee stecsensescesenees hevaees

YG SINVOIIddV¥

 

 

 

CVLVG NOLILVOOT SAL TV an

 

uv

 

 

LARS ARAN yee ERC AE ERE ON CLA ARG LURE Oa SURE L et an Ma pe unt Ht Et

SU/L0 (OAL 40 ANO FOV “WALSVID s0e-oa

QuszA0)

LHaHS CAHOVLLY NO GANNILNOO [ ]

“HARpIYR poryoeye a9¢

‘ore Joyoq & Yous Jog osnvo a[qeqord Suryst[quyso sjous [eloyeul oY], “VIUISILA UNI ooTAISS
Suynduros 9}0mI91 Jo sotAres NOYeoFUNUNUOS ofuoNogla saptaoid yey} Uoye1odioo usrex10y sty}

‘£q passessod SJaayonysuos Jo Apenjor aq 0} peastyaq ore peysonbez spiooal oy pue ‘uoyesodi0o

USle10F B St solAras Suyynduroo ajowsal Jo soLares SUOTBOIMMUMTOD OTUOQoa[9 Jo Japraoid oyy, [ x]

. “T990-96S

St Jey} sorazes Suyndiioo ajouras Jo woRLaIUMUMUIOD oTUONDaIa Jato LuR 310 “[¢z99 sesuey peg puryoAg ‘Amy yurds ogp9
Je poyweaoy ‘papuawe sv “(Q¢g1) eIMISIA Jo spor ay Jo (HEOL-Z'6I uonoag Aq paurjep se uoreiodioo wSlosoy e st yor Guudg
*SMOT[OF SB Paqhiosap SI Spode BJep WONBOO] SUIl}-[eel ssO]OSIp pure Joy Yoress

0} paysenbax sotares Surnduroo ajouter 10 solA1as UoTRoTtMUNMO ofMONDaTS Jo toptaoid ayy,

TaqHS CHHOVLLY NO CHNNIENOO [ ]

 

“SOHOOIEN T S[Mpoyos JO UOHNGINSIC “pZ-7 ST
. SMO][OT
SUPAG Ue 0] UOHe]AL Ul poysonba ore sprooal woryZoo] uIN-[Teol oy],

Se poquiosep AIfeuersgtisiesuayy
-Gjeo Jopun soyeys yueorddy peuSisiepun oxy,

(COdeor-z'6r § AdOO'VA = - BMS, Jo YP-muommt0g
| VIVO NOLLVOOT TA IVa

mover rasa mre ean a

‘e
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 19 of 26

 

9r1000 OD _

 

SO SarS tert TET ne erik eta tonto Anke Neat mm NON EB Sec HE

. S1/L0 (OML AO ZNO BOVE WALSWW) B0E-Da
aoant Rho dwyutsovN {J 1 . SUNIL GNV ALva

\

  
   

 

. “Aep sity our or0yeq woMs pure paqrosqns

INVOIIddv / INVOLIdd¥ JO ATLL

SHI O72 / -Y 1

 

SAT]O9}OT oo
Jelsq pue aspoymouy Au Jo jsoq oy} 0] aJemooe pue ony} ore eAcge s]uoMeE}s sy.

“a[quyyjas pure oyemooe 9q 0} Uonemoput
MHLIOFUT pepLacid oy sfenprArpur se yam
YJ WONBULIOLU pealsoar seq Jueyyy moZ

ot} PUnog ‘peayesos Uoneutoyur 3qj SuryeI0

qorioo pue SurAjiiaa uodn ‘osea yora Ul JULYTY MoX ‘symosoe peuosied pue wore
sez ‘soomosay pur sjuasy Juatteor0pug

MET ISHIO ‘SoPIYSA I0}OH] Jo jounredag ‘Ieques UOHLULOFUT SWILID yeuOTEN wo.

; _ 18JoRy SULMOTIOT ot} Woy pouluttejep aq Aeur peptaoid UoTeUroyur oy} Jo Argeifel oq} JO/pue SU 0} DonPuLOsHy
Sty Surpraoad (s)uosied oy} Jo Aaprayp

919 BY *(S)uosiad 1sy}0 aiour 10 auo Aq “jxed ut 'Io spoym ur ‘WAEPYZe Ty} UI WOT Jas sjouz ou} JO postape sea J [x ]
YO/ANYV WAepyye sr} UP YHOF 198 sjowy ayy Jo espeyMouy Jeuossod savy j [] -9

-7Ysnos Sureq st vyep woryes0] oun-tear SSOYM Tosiod sy} JOT s|sixe JUBINEM IsoLTe uy []

YO/ANYV peyturuo0s
} TUBASTAI OTe Pesoposip pue OJ payorees oq 0} spiooer eyep Woneoo] sumy-[eor ony, [x ]

"FUP osteo oyqeqod aynysu09 syouy yetreyeu SUIMOTOY ey, “s

 

“wanpUoppe psyorye seg

‘SMO]T —saqtosap axe PSSO]OSIP pue JOZ payosees oq 0} Spiooel eyep LONE: eereut -&
CaBB7 i 7/CORSENER® DoReMeAt Soe THERA ATs "BRGLE BF zB

 

  

AFFIDAVIT _ |
IN SUPPORT OF A SEARCH WARRAN’
tae

Before the undersigned Judge in and for the County of Fairfax, came this 24" day of
February, 2017, Your Affiant, Detective M. A. Nickolas, of the Fairfax County Police
Department.

Your Affiant has been a sworn law enforcement officer in the Commonwealth of Virginia
for over (15) years and is currently a detective, assigned to the Criminal Intelligence Division.
Your Affiant was previously assigned to the Mason District Station Criminal Investigations
Section where he was a Detective for over (7) years. Prior to that Your Affiant was assigned to
the Patrol Division, where he conducted criminal investigations, assisted in the execution of
search warrants and received training from the Fairfax County Justice Academy as a recruit, as
well as on a consistent basis as a sworn law enforcement officer. Your Affiant has conducted
numerous criminal investigations which have led to arrests and successful prosecutions in the
General District and Circuit Courts of Fairfax County, Axlington County, Prince William County
and the City of Alexandria. Your Affiant has been a sworn law enforcement officer during all
times stated herein.

Your Affiant is requesting a search warrant be issued in relation to an ongoing investigation,

involving the violation of Virginia State Code(s) 18.2-248, Distribution of Schedule I Narcotics.

1 of 6

CO_000147

 

DRIER te as tage
Be TOONS DOH RP OFAgs PBARSS OF 78

AFFIDAVIT IN SUPPORT Pub gy:
OF A SEARCH WARRANT R

 

Your Affiant is respectfully requesting the search waridint be isstéd Pursuant.to §§ 19,2-61

wf Gifts OP oe,

and 19.2-70.3 of the Code of Virginia (1950), as amended, and: Title? 183 ited States Code, §§ 2510

FAIRE

and 2703, demanding that Sprint, located at 6480 Sprint Pkwy, Overland Pack’ Kansas 66251, orany —

other electronic communications provider or service in possession of the requested records, shall
forthwith furnish agents of the Fairfax County Police Department or their lawful designee with

electronic communication records and assistance, pertaining to cellular/wireless phone number 908-

596-0661, which will include subscriber information, call detail records, SMS, MMS, and any other .

type of data transmission records, Wireless Internet/Data usage, and Internet Protocol (P) connection
records for the time period starting on February 2, 2017 , as well as real-time location data
extending thirty (30).days past the date this search warrant is served on the Provider. Based on thé
facts adduced in this affidavit, there is probable cause to believe that the requested data will provide
for the location and investigation into Chukwuemeka Okparaeke, who is currently a distributor of
schedule I narcotics in violation of § 18.2-248, respectively, of the Code of Virginia (1950), as
amended. |

The records and assistance subject to this search warrant are enumerated below:

1. Historical cell site activations, to include sector information for beginning and termination of
all calls, related to all transmitted communication requested in this search warrant;

2. Numbers transmitted to and from, including phone calls, SMS, MMS, and any other data
transmission, and direct connections, if applicable during the time frames requested;

3. Date, time, and duration of all transmitted communication;

4, Signaling information;

2 of 6

CO_000148

 

 
AFFIDAVIT IN SUPPORT
OF A SEARCH WARRANT

5.

10.

11.

12.

CH88577SPOORZENER voctiment 8-1 HiSdO7forts BSGe°7 ot £2

 

account;

Subscriber, MIN/ESN, IMSI, MSID and billing/payment information for any other
cellular/wireless telephones on this account;

Wireless Internet usage and IP connection records to include any IP addresses

assigned to this account’s device(s), logon dates and times and length of session, the IP
address assigned to each session and any known domain names and any related cell site
information;

Records and assistance requested in this order shall be provided to any agent of the Fairfax
County Police Department, or their lawful designee, upon request;

It is further ordered that all subscriber information, call detail records, data transmission
records, wireless Internet usage, and IP connection records be provided in an electronic
format specified by any agent of the Fairfax County Police Department or their lawful

designee;

That this order shall cover and be applied to any cellular/wireless MIN/ESN or IMSI that the
subscribers of the phones covered by this order may change service to, for the duration of this

order;

Such service provider shall initiate real-time location services or a geo-location signal,
mobile locator services, E911 services, and/or any other service provided by the carrier
indicating precision location data in real time to determine the location of the subject’s
mobile device on the service provider’s network or with such other reference points as may
reasonably be available and at such intervals and times as requested by the Fairfax County
Police Department or their lawful designee;

Range to Tower (RTT) Reports and/or Per Call Measurement Data (PCMD).

Your Affiant submits the following facts as probable cause for the issuance of this search

warrant:

3 of 6

CO_000149

 

 
CELT HOULENSR Dottie sta PiePo Ataris "BSGES 8 13

AFFIDAVIT IN SUPPORT
OF A SEARCH WARRANT

 

During the months of October 2016 through January 20 {7 Your Athant was working in an

: Withiit Fairfax County. Your

at

undercover capacity attempting to identify distributers’6 Fd

 

Affiant made contact with a suspect known as Chukwuemeka Okparacke via the internet who
offered to distribute schedule I drugs (18.2-248) into Fairfax County via the United States Postal
Service (USPS). Over these months Your Affiant made multiple purchases of schedule J drugs
from this suspect. Each time the suspect sent the drugs it was through the USPS and received by
Your Affiant within Fairfax County. Multiple packages had labels affixed which displayed
addressed handwriting with unique characteristics. |

Through open source statements by the suspect, Your Affiant was able to identify multiple
schedule 1 drug packages entering the United States destined for the suspect. Furthermore, Your
Affiant was able to compare known handwriting samples from the suspect to the packages Your
Affiant received with handwritten labels. The handwriting on the labels was consistent with the
unique handwriting of the suspect.

Your Affiant confirmed that the suspect lives and works in the geographical area from where
the packages originated. In addition the suspect maintains an account with the USPS to purchase
stamps online. The suspect has purchased thousands of Dollars in stamps during the time period
Your Affiant has been purchasing drugs from him. In many cases the purchased stamps of the
suspect match the stamps received by Your Affiant.

Through a virtual currency account maintained by the suspect, Your Affiant learned that
the suspect is engaged in the movement of funds in and out of the online marketplace where he is
operating the business of distributing drugs.

4 of 6

CO_000150

 

 
eR HOU NER RRCHUA aL HRPOAIE I. PAgg 2s Bt 73

AFFIDAVIT IN SUPPORT
OF A SEARCH WARRANT

   

The following has been learned about Sprint:
PR CIRGIRE Bern

Sprint: is a “foreign corporation” as defined by $1 19. 2470 3:0f the Code of Virginia (1950),

meaning that their primary place of business is located outside of the boundaries of the

Commonwealth and that they make contracts or engage in a terms of service agreement with

residents of the Commonwealth to be performed in whole or in part by either party in the

Commonwealth, or a corporation that has been issued a certificate of authority pursuant to § 13.1-
759 to transact business in the Commonwealth. Furthermore Your Affiant believes that the records
requested are actually or constructively possessed by this foreign corporation that provides electronic
communications service or remote computing service within the Commonwealth of Virginia,
Based upon the aforementioned facts, your Affiant believes that the records collected
from Sprint as well as the disclosure of real-time location data, will aid in the location and
investigation of Chukwuemeka Okparaeke and it is believed by your Affiant that the disclosure
of location-based services, will allow law enforcement to monitor Chukwuemeka Okparaeke’s
criminal activities to include future dealings with customers living in and around Fairfax County,

Virginia.

5 of 6

CO_000151

 

se eaiateah Steaweate cea

Spee a Lact tees Poteet seabed
CAST LAG DIZERSR DEH BSL Fea STASAS PQS 708+ 73

AFFIDAVIT IN SUPPORT
OF A SEARCH WARRANT

 

  

Detective M. A. Nickolas

Subscribed and sworn before me this 24" day of February, 2017.

 

 

6 of 6

CO_000152

 

 
Case 7:17-cr-00225-NSR Document 91 Filed 04/22/19 Page 26 of 26

\

COM MUNT CATIONS

CLK WILEMEKA OKSAPAEKE 79867 -Osey
Metropol: tan Dete

y

fe 2 Ex PARTE

 

2O Boy 3249002
Brooklyn NY | \\23 2

 

   
 

TNCLUOED

  

ation Center

Nelson S horsan

United States Distr ot Court te

200 Quwarropas Street
White Plains, NY I 060),

 

ANOS

AIDGNE LOWLBIC BI
SONY ANY 'S NOSTAN Se

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 
